Citation Nr: 1419370	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder to include tendinopathy, and residuals of a rotator cuff repair.

2.  Entitlement to service connection for a left shoulder to include tendinopathy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1972 to November 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals an additional record which is pertinent to the present appeal.  The Veteran's Appellant Brief is located in Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from bilateral shoulder disorders that were incurred at the same time he suffered bilateral wrist fractures for which he is already service connected.  After reviewing the evidence of record, the Board finds that the case must be remanded to fulfill the duty to assist and for an addendum opinion.  

In the Appellant Brief, the Veteran's representative stated that there are medical files that are not associated with the claims folder, specifically relating to a summer or fall 2012 shoulder surgery.  The outpatient treatment records associated with the claims folder date only from June 2010.  On remand, all updated outpatient treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was afforded a VA examination in June 2010.  The examiner stated that he could not offer an opinion without resort to mere speculation.  His rationale was that this was based on his review the service treatment records, which did not show a shoulder injury, and the claims file's lack of evidence over the years between service and treatment.  The examiner acknowledged the Veteran's lay statements during the examination but did not address them in his opinion.  In this regard, while lay persons are not, e.g., competent to link a particular orthopedic disorder to service, they are competent to report injuring a particular joint.  On remand, an addendum opinion should be offered that addresses all evidence in the claims file, including all lay statements and new medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records, and any identified private treatment records, for the period from June 2010 to the present.  This specifically includes securing of pertaining to a 2012 shoulder surgery.  All records obtained should be associated with the claims file.  If the RO cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  Thereafter, access to the claims file, Virtual VA file, and VBMS file must be provided to a VA physician.  The paper and all electronic claims folders must be made available for the reviewing physician's review.  The examiner should review and note such review of all the evidence.  

The reviewing physician must opine as to whether it is at least as likely as not, (at least a 50/50 chance) that the Veteran's shoulder disabilities are related to his active service.  The examiner must take into account and discuss all the evidence, including the Veteran's lay statements and all medical records.   

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  If the examiner cannot render an opinion without resorting to mere speculation, he should explain fully why he cannot render an opinion.  

3.  After completing the above action and any other development indicated, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes the opportunity to submit a written statement from the VA orthopedic surgeon who purportedly stated that it was "possible that the fall that injured my wrists caused the injuries to my shoulders."  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


